 In the Matter of S. AUSTIN BICKIN G PAPER MFG. Co.andUNITEDPAPER, NOVELTY & Toy WORKERS INTERNATIONAL UNION, C. I. O.Case No.'C-2100.Decided March 5, 1942Jurisdiction:paper products manufacturing industry.Settlement:stipulation providing for compliance with the Act'Remedial Orders:entered on stipulation.Mr. Robert H. Kleeb,andMr. Eugene M. Purver,for the Board.Mr. Thomas C. Gawthrop,ofWest Chester,Pa., for the respondent.Mr. Charles Bridgewater,of Philadelphia,Pa., for the Union.MissMelvern R.Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by United Paper,Novelty & Toy Workers International Union, C. I. 0., herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Fourth Region (Philadel-phia, Pennsylvania) issued its complaint dated December 19, 1941,against S. Austin Bicking Paper Mfg. Co., Downingtown, Pennsyl-vania, herein called the respondent,\alleging that the respondent hadengaged in and, was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (2) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied bynotice of hearing, were duly served upon the respondent, the Union,and'Bicking's Employee's Association,, herein called the Association,a labor organization alleged in the complaint to be dominated andsupported by the respondent.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent (1)' in or about May 1941 instigatedand assisted in the formation of the Association; solicited member-ship for the Association; paid certain employees for the time theyspent at an Association meeting for the purposes of organizing;39 N. L.R B.. No. 82.460 S.AUSTIN BICKING PAPER MFG.Co.461and assisted,dominated,contributed to the support of, and inter-fered with the administration of said Association;(2) authorized,instigated,and acquiesced in (a) inquiries,statements,and conversa-tions by certain persons, and more particularly by Frederick Bicking,John Moore, Al Walton,Clinton Law, and Charles Mikle, for thepurpose of discouraging membership in and activity among its em-ployees on behalf of the Union;(b) threats,assaults,and the abduc-tion of certain organizers of the Union,through Al Walton, SamAnderson,CharlesMikle,and Phil Kennedy,for the purpose ofdiscouraging membership in and activity on behalf of the Union;and (3)by the foregoing acts, interfered with, restrained,and coercedits employees in the exercise of the'rights guaranteed in` Section 7of the Act.On January 5, 1942, the respondent filed an answer to the com-plaint which denied that the respondent had engaged in the allegedunfair labor practices and set forth certain affirmative defenses.Pursuant to noticea hearingwas held on January 29 and 30,February 2 and 3, 1942, at Coatesville,Pennsylvania,before TilfordE. Dudley, the Trial Examiner duly designated by the Chief TrialExaminer.The Board,the respondent,and the Union were repre-sented and participated in the hearing.The Association did notappear at the hearing.Thereafter,the respondent,the Union,and counsel for the Boardentered into a stipulation dated February 5, 1942, in settlement ofthe case, subject to the approval of the Board.This stipulationprovides as follows :STIPULATIONWHEREAS a charge and an amended charge were duly filed bythe United Paper, Novelty & Toy Workers International Union,C. I. 0., and the National Labor Relations Board, by the Re-gional Director of the Fourth Region, issued its complaint datedthe 19th day of December, 1941,WHEREAS the complaint,accompanied by a notice of hearing,was duly served upon S. Austin Bicking Paper Mfg. Co., alleg-ing that S. Austin Bicking Paper Mfg. Co,. had engaged in un-fair labor practices' affecting commerce within the meaning ofSection 8,Subsections(1)and(2), and Section 2, Subsections(6)and(7), of the National Labor Relations Act, and saidcomplaint also having been served upon Bicking'sEmployee'sAssociation,WHEREAS, pursuant to due notice,a hearing was conductedby Tilford E. Dudley, Trial Examiner duly designated by theNational Labor Relations Board, at Coatesville,Pennsylvania, 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDon January 29 and 30, February 2T and concluded on February 3,1942, during which time S. Austin Bicking Paper Mfg. Co.;United Paper, Novelty & Toy Workers International Union,C. I. 0.; and the National Labor Relations Board were repre-sented and participated in the hearing (Bicking's Employee'sAssociation did not appear and did not participate), andWHEREAS S. Austin Bicking Paper Mfg. Co., although not-admitting any of the unfair labor practice charges against it,and the other parties hereto desire to dispense with further pro-ceedings upon said complaint and to dispose of all issues createdby said complaint,-Now, therefore, it is hereby stipulated and agreed by and be-tween S. Austin Bicking Paper Mfg. Co., by Thomas C. Gaw-throp, Attorney ; Robert H. Kleeb and Eugene M. Purver, At-torneys for the National Labor Relations Board, and UnitedPaper, Novelty & Toy Workers International Union, C. I. 0.,that :1.This Stipulation, together with the National Labor Rela-tions Board's exhibits admitted in evidence at the hearing onJanuary 29, 1942, to wit, the Complaint containing Notice ofHearing, the amended charge, the Rules and Regulations of theNational Labor Relations Board, with proof of service thereof;the designation of the Trial Examiner; and the Stipulation onthe interstate commerce features of the business of S. AustinBicking PaperMfg. Co., shall constitute the record in thisproceeding.2.The parties hereto waive their rights to a further hearingof the proceedings by or before the National Labor RelationsBoard and waive their rights to the making of findings of factand conclusions of law by the National Labor Relations Board.3.United Paper, Novelty & Toy Workers International Union,C. I. 0., and Bicking's Employees' Association are labor organi-zations within the meaning of Section 2, Subsection '(5) of theNational Labor Relations Act.4.An order, substantially in the following form, may beentered by the National Labor Relations Board:ORDERS.Austin Bicking Paper Mfg..Co., its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise, of their rights to self-organization,to form, join, or, assist labor organizations, to bargain collectively S.AUSTIN BICKING PAPER MFG. CO.463through representatives of their own choosing, and to engage inconcerted activities for the purpose of collectivebargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following, affirmative action in order to effectuatethe purposes of the National Labor Relations Act :(a) Inform its supervisory employees, agents and representa-tives that they shall not threaten employees in any mannerbecause of their membership in United Paper, Novelty & ToyWorkers International Union, C. I. 0., or any other labororganization ;(b)Post immediately in conspicuous places inits plant, andmaintain posted for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating :(1) that S. Austin Bicking Paper Mfg. Co. willnot engage inthe conduct from which it is ordered to cease and desist inparagraph 1 (a) of this Order; (2) that S. Austin Bicking PaperMfg. Co. will take the affirmative action set forth in paragraph2 (a) of this Order;(c)Notify the Regional Director for the FourthRegion, inwriting, within ten (10) days from the date of this Order themanner and form in which S. Austin Bicking Paper Mfg. Co.has complied with the provisions of this Order.AND IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar asitallegesviolation ofSection 8, Subsection (2) of the National Labor Relations Act.5.Upon application by the National Labor Relations Board,without further notice to the parties, the United States CircuitCourt of Appeals for the Third Circuit, or any other appropriatecourt as provided for in Section 10 (c) of the National LaborRelations Act, may enter a decree embodying substantially theabove Order of the National Labor Relations Board, and theparties hereto expressly waive their right to contest the entryof such decree and further expressly waive any right to receivenotice of the filing by the National Labor Relations Board ofan application for the entry,of such a decree.6.The entire agreement between the parties is contained withinthe terms of this Stipulation and, there is no verbalagreementof any kind which varies, alters, or adds to this Stipulation.7.This Stipulation is subject to the approval of the NationalLabor Relations Board andshall becomeeffective immediatelyupon the granting of such approval.On February 16, 1942, the BoardissueditsOrder approving theabove stipulation, making it a part of the record in the case, and4 4 810 5 -4 2-vol.'3 9- 31 464DECISIONSOF NATIONALLABOR RELATIONS BOARDpursuant to Article II, Section 36, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, transferringthe proceeding to the Board for'the purpose of entry of a decisionand order by the Board pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:,FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS. AustinBicking Paper Mfg. Co., a Pennsylvania corporation, hav-ing its principal office and place of business in Downingtown,Pennsyl-vania, is engaged in the manufacture,sale, and distribution of paperboard andother paper products.During 1940 the respondent pur-chased raw materials valued at$216,000, 30 percent of which wereshipped toit from points outside the Commonwealth of Pennsylvania.During thesame period the respondent manufactured finished prod-ucts, the salesfor whichamounted to $700,000, of which approxi-mately 50percent wereshipped byit to points outside the Common-wealth of Pennsylvania.The respondentadmits that it is engaged in commerce within themeaning ofthe Act.We find thatthe above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the abovefindings of fact; the stipulation, andthe entire record in the case, andpursuantto Section 10 (c) of theNational Labor Relations Act, the National LaborRelations Boardhereby orders that S. AustinBickingPaper Mfg. Co.,Downingtown,Pennsylvania,its officers, agents, successors,and assigns,shall:1.Cease anddesist from :(a) In any manner interferingwith,restraining,or coercing itsemployeesin the exerciseof their rightsto self-organization,to form,join, or assist labor organizations,to bargaincollectively throughrepresentatives of their ownchoosing,and to engage in concertedactivities for the purpose of collectivebargaining or other mutualaid or protection,as guaranteed in Section7 of the National LaborRelations Act.2.Take thefollowing affirmative action in order to effectuate thepurposesof the, National Labor Relations Act :(a) Inform its supervisory employees,agents and representativesthat theyshall not threaten employees in any manner because of their S.AUSTIN BICKING PAPER MFG. CO.465membership in United Paper, Novelty & Toy Workers InternationalUnion, C. I. 0., or any other labor organization;(b)Post immediately in conspicuous places in its plant, and main-tainposted for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that S.Austin Bicking Paper Mfg. Co. will not'engagein the conduct fromwhich it is ordered to cease and desist in paragraph 1 (a) of thisOrder; (2) that S. Austin Bicking Paper Mfg. Co. will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fourth Region, in writ-ing, within ten (10) days from the date of this Order the mannerand form in which S. Austin Bicking Paper Mfg. Co. has compliedwith the provisions of this Order.AND IT ISFURTHER ORDEREDthat the complaint be, and it hereby is,dismissed insofar as it alleges violation-of Section 8, Subsection (2)of the National Labor Relations Act.